department of the treasury internal_revenue_service washington d c patemar ob e-ev ‘ employer_identification_number legend contact person id number telephone number cll nos tac oo -90 wt4u3 oy g2 oo 49u2o2- jgo dear applicant this letter responds to the request of v dated date for rulings regarding the establishment and funding of split-interest_trusts in compliance with chapter of the interna revenue code facts ais the spouse of b each is the settlor of a_trust that is revocable during his or her lifetine revocable_trust each revocable_trust becomes irrevocable upon the settlor’s death if a settior dies first then his or her revocable_trust directs the creation of one or two marital trusts and a family_trust and directs that the assets of his or her revocable_trust be placed in the marital and family trusts to take advantage of deductions exemptions and credits for estate_tax purposes the principal and income of such trusts may be used for the support of the surviving_spouse and the children of a and b during the life of the surviving_spouse a's revocable_trust directs the creation of a charitable_lead_unitrust and a charitable_lead_annuity_trust the two trusts are referred to collectively as the charitable lead trust’ upon the death of the surviving_spouse the charitable_lead_trust will be described in sec_4947 of the code but not sec_4947 after the death of the surviving_spouse it is contemplated that the same trustee will x54 govern the revocable trusts marital trusts family_trust and charitable_lead_trust the trustee is expected to be f a child of a and b and the alternate trustee is g an officer of x both revocable trusts provide that the charitable_lead_trust will be funded with certain assets from the revocable trusts and the marital and family trusts the term of the charitable_lead_trust shalt commence on the date of death of the surviving_spouse after which a charitable deduction will be taken for the funding of the charitable_lead_trust the obligation of the charitable_lead_trust to make payments to charity commences on such date although full payments may be deferred until complete funding occurs in which case back payments with interest will be made the trustee of the charitable_lead_trust selects the charitable beneficiaries which may include v a private_foundation formed bya and b x is an investment_company wholly owned by a's revocable_trust and thus a disqualified_person with respect to the charitable_lead_trust x's investments include working interests in oil_and_gas exploration and production it is expected that the assets available to fund the charitable_lead_trust will consist primarily of the stock of x or x’s assets if x is liquidated and interests in other entities of a similar nature that would constitute excess business hoidings in the hands of the charitable_lead_trust such stock or assets are expected to be sold after the death of the second spouse to provide funds for the charitable_lead_trust if stock is sold the seller will be the trustee of a's revocable_trust or the marital or family trusts if assets are sold the seller will be x purchasers of x stock or x’s assets may include the following disqualified persons the children of a and b namely c d e and f as individuals or as trustees of their revocable trusts and w y and z w is a corporation wholly owned by the revocable_trust of f y is a partnership owned by w and the revocable trusts of c d and e zisa partnership owned primarily by c d e f and other disqualified persons the revocable_trust provides the trustee in order to avoid chapter taxes with a power to sell trust property under the following conditions i the sale is for fair_market_value ii the value is determined by a competent and qualified_appraiser iii the sale is approved by the probate_court with jurisdiction over the revocable marital and charitable lead trusts iv the sale is completed prior to the charitable_lead_trust becoming subject_to sec_4947 of the code v if notes are received in consideration the notes will be negotiable instruments under state law will be payable over a 10-year term will bear interest at the percentage payment rate of the charitable_lead_annuity_trust or unitrust that ultimately receives the note and will be secured_by the assets sold and the sum of the cash and notes received will have the same appraised fair_market_value as the assets sold vi the charitable_lead_trust must receive assets at least as liquid as those sold vii the buyer may be a disqualified_person under sec_4946 of the code as long as the sale does not constitute self-dealing under sec_4941 viii the transaction must be approved in a letter_ruling issued by the internal_revenue_service rulings requested for purposes of sec_53_4947-1 of the regulations the charitable_lead_trust established under a’s revocable_trust will not be deemed to become a split interest trust subject_to sec_4947 of the code and the provisions of sec_4941 sec_4943 sec_4944 and sec_4945 until a reasonable_time has elapsed after the death of both a and b so that the trustees of both of their trusts may take the necessary steps after the death of the last spouse to die to establish the charitable_lead_trust obtain a determination of federal estate_tax and allow the trustee to obtain approval of the sale of such excess_business_holdings to a disqualified_person from the probate_court the trustee of a’s revocable_trust and b’s revocable_trust will have a period of up to five years commencing on the date on which the last spouse dies within which to cause the charitable_lead_trust which is to come into existence at the death of the last spouse to die to dispose_of all excess_business_holdings the retention of notes of a disqualified_person by the charitable_lead_trust will not constitute an excess business holding for such notes will not constitute an interest in a corporation which creates a potential for becoming excess_business_holdings in the hands of a private_foundation following the proposed sale of the stock of x or if liquidated its business_assets ie oil_and_gas working interests to a disqualified_person for cash and notes of the disqualified_person assuming such sale is first approved by the probate_court of m county and assuming all procedures regarding the sale are otherwise complied with in accordance with the provisions of sec_53 d -1 b anda favorable letter_ruling has been received from the national_office of the internal_revenue_service the receipt and retention of the notes of the disqualified_person or persons by the trustee of the charitable_lead_trust will not be deemed a jeopardy investment in the hands of the charitable_lead_trust the proposed sale by the trust of its excess_business_holdings to one or more disqualified persons for part cash and part notes will not be deemed a prohibited act of self-dealing and the subsequent retention of the notes by the charitable_lead_trust and the subsequent payment of principal and interest on the notes by disqualified persons will not constitute an act of self-dealing by the trustee of the charitable_lead_trust or the payors of the notes who are disqualified persons provided that i the selling_price is at least equal to the appraised fair_market_value of the excess_business_holdings in the hands of the charitable_lead_trust and such fair_market_value is determined by a qualified_appraiser ii the terms of sale including price and terms of payment are approved by the court with jurisdiction over the trust iii the proposed sale has been approved by the irs national_office as not constituting an act of self-dealing iv the saie is completed before the charitable_lead_trust becomes subject_to the provisions of sec_4947 of the code v the terms of sale result in the split interest trust receiving an interest or expectancy at least as liquid as the excess_business_holdings sold law 26f sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self- dealing between a disqualified_person and a private_foundation section d of the code defines self-dealing as including any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4943 of the code imposes an excise_tax on a private_foundation's_excess_business_holdings in a business_enterprise during any_tax year sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have-- a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings or b an increase in excess_business_holdings in such enterprise determined without regard to subparagraph a subparagraph a shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation sec_4944 of the code imposes an excise_tax on a private foundation's making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a a substantial_contributor including a creator of a_trust b a foundation_manager c an owner of more than of a corporate partnership or trust substantial_contributor d a family_member including a child or grandchild of an individual described above e a corporation of which persons described above own more than of the total combined voting power f a partnership in which persons described in a - d own more than of the profits interest g a_trust or estate in which persons described in a - d hold more than of the beneficial_interest h only for purposes of sec_4943 a private foundation- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in sec_4946 b or c or members of their families within the meaning of sec_4946 who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4946 of the code provides generally that the constructive_ownership rules of sec_267 apply in determining ownership of profits or beneficial interests sec_4947 of the code generally provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 apply as if such trust were a private_foundation except for amounts in trust for which a charitable deduction was not allowed and which are segregated from amounts for which a charitable deduction was allowed sec_1_664-1 of the income_tax regulations provides that a charitable_remainder_trust is not deemed created prior to the time property is first transferred to the trust sec_53 d -1 a of the foundations and similar excise_taxes regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53 d -1 b of the regulations provides that indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under locat law if- i the administrator or executor of an estate or trustee of a revocable_trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iit such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to sec_1_641_b_-3 or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code iv the estate_or_trust receives an amount which equals or exceeds the fair market value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53 d -2 c of the regulations provides generally that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self-dealing occurs where a third party purchases property and assumes a mortgage the mortgagee of which is a private_foundation and subsequently the third party transfers the property to a disqualified_person who either assumes liability under the mortgage or takes the property subject_to the mortgage similarly except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note sec_53 e -1 e i of the regulations provides that if a transaction between a private_foundation and a disqualified_person is determined to be self-dealing for purposes of sec_4941 of the code there is generally one act of self-dealing if however such transaction relates to the leasing of property the lending of money or other extension of credit other use of money or property or payment of compensation the transaction will generally be treated for purposes of sec_4941 but not sec_507 or sec_6684 as giving rise to an act of self-dealing on the day the transaction occurs plus an act of self-dealing on the first day of each taxable_year or portion of a taxable_year which is within the taxable_period and which begins after the taxable_year in which the transaction occurs sec_53_4943-5 of the regulations provides that the date of distribution shall be deemed to occur no later than the date on which the trust or estate is considered to be terminated under sec_1_641 -3 in example of sec_53_4943-6 of the regulations on date a an individual makes a contribution to f a private_foundation of shares of x corporation common_stock assume that f had no x stock before date and under sec_4943 the receipt of the x stock by f would cause some or ail of the shares of the x stock to be classified as excess_business_holdings under the provisions of sec_4943 and this paragraph a since the contribution of the x stock to f is a gift and not a purchase the x stock in f's hands is treated as held by disqualified persons and not by f through date example of sec_53_4943-6 of the regulations assumes the facts as stated in example except that f receives the x stock as a bequest pursuant to the terms of a’s will executed on date a dies on date and the stock is distributed to f on date as in example the bequest of x to f is not a purchase under this paragraph a consequently the x stock in f's hands is treated as held by disqualified persons and not by f through date sec_53_4943-6 of the regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 of the code and sec_53_4943-6 of the regulations shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs see sec_53_4943-5 for rules relating to the determination of the date of distribution under the terms of a will or trust for purposes of this subparagraph holdings in a business_enterprise will not be treated as acquired by a private_foundation pursuant to the terms of a will where the holdings in the business_enterprise were not held by the decedent thus in the case of after-acquired property sec_53_4943-6 shall not apply the five-year period described in sec_4943 of the code and sec_53_4943-6 of the regulations shall commence on the date_of_acquisition of such holdings by the estate and such five-year period may expire prior to the date of distribution of such holdings from the estate to the extent that an interest to which sec_4943 of the code and sec_53_4943-6 of the teguiations apply is constructively held by a private_foundation under sec_4943 of the code and sec_53_4943-8 of the regulations prior to the date of distribution it shall be treated as held by a disqualified_person prior to such date by reason of sec_4943 of the code see sec_53_4943-8 of the regulations for rules relating to constructive hoidings held in an estate_or_trust for the benefit of the foundation sec_53_4943-6 of the regulations provides that sec_4943 of the code shall not apply to any transfer of holdings in a business_enterprise by one private_foundation to a related private_foundation under sec_4946 sec_53_4943-6 of the regulations provides that sec_4943 of the code shall not apply to an increase in the holdings of a private_foundation in a business_enterprise that is part of a plan whereby disqualified persons wil purchase additional holdings in the same enterprise during the five -year period beginning on the date of such change eg to maintain control of such enterprise since such increase shall be treated as caused in part by the purchase of such additional holdings sec_53_4943-8 of the regulations provides generally that an interest owned by a_trust is deemed constructively owned by its remainder beneficiaries sec_53_4943-10 of the regulations provides that a bond or other evidence_of_indebtedness does not constitute a holding in a business_enterprise unless such bond or evidence_of_indebtedness is otherwise determined to be an equitable interest in such enterprise sec_53_4944-1 of the regulations provides generally that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for retum the determination whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 of the code the determination whether the investment of any amount jeopardizes the carrying out of a foundation's exempt purposes is to be made as of the time that the foundation makes the investment and not subsequently on the basis of hindsight sec_53_4944-1 of the regulations provides that sec_4944 of the code shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation if such foundation furnishes any consideration to such person upon the transfer the foundation will be treated as having made an investment in the amount of such consideration sec_53_4944-1 of the reguiations provides generally that a private_foundation which changes the form or terms of an investment regardless of whether sec_53_4944-1 applies to such investment will be considered to have entered into a new investment on the date of such change accordingly a determination under sec_53_4944-1 whether such change in the investment jeopardizes the carrying out of the foundation's exempt purposes shall be made at such time sec_53_4947-1 of the regulations provides that a newly created trust shall for purposes of sec_4947 of the code be treated as having amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 from the date of its creation even if a deduction was allowed for such amounts only at a later date for purposes of sec_53_4947-1 c iii of the regulations the date of creation of a charitable_remainder_trust shall be determined by applying the rules in sec_1_664-1 sec_53_4947-1 of the regulations provides that sec_4947 of the code generally applies to trusts in which some but not all unexpired interests are charitable an estate from which the executor or administrator is required to distribute all of the net assets in trust or free of trust to both charitable and noncharitable beneficiaries wilt not be considered to be a split-interest trust under sec_4947 during the period of estate administration or settlement except as provided in sec_53_4947-1 of the regulations a split-interest trust created by will shall be considered a split-interest trust under sec_4947 of the code as of the date of death of the decedent-grantor except as provided in sec_53_4947-1 iv of the regulations sec_53_4947-1 of the regulations provides that when an estate from which the executor or administrator is required to distribute all of the net assets in trust or free of trust to both charitable and noncharitable beneficiaries is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 then the estate will be treated as a split-interest trust under sec_4947 of the code or a charitable_trust under sec_4947 ‘ if applicable between the date on which the estate is considered terminated under sec_1_641 b -3 a of the regulations and the date on which final distribution of the net assets to the last remaining charitable_beneficiary is made this rule does not affect the determination of the tax_liability under subtitle a of either charitable or noncharitable beneficiaries of the estates sec_53_4947-1 of the regulations illustrates sec_53_4947-1 c ii by the following example x dies on date and bequeaths dollar_figure to m an organization described in sec_501 of the code and the residue of his estate to w his wife a deduction for the charitable_bequest was allowed to x's estate under sec_2055 substantially_all of x's estate consists of of the stock of a wholly owned corporation certain liquid_assets such as marketable stocks and securities and bank accounts and x's home automobile and other personal_property x's will gives his executor a full range of powers including the power to sell the stock of the whally owned corporation after the death of x his executor continues to manage the wholly owned corporation while attempting to sell the stock of the corporation during this period the executor makes no distributions to m on date the internal_revenue_service determines under sec_1_641_b_-3 of the regulations that the administration of the estate has been unduly prolonged and the estate is considered terminated as of that date for federal_income_tax purposes x's estate will be treated as a split-interest trust described in sec_4947 of the code dollar_figure between date and the date on which the dollar_figure bequest to m is satisfied x's estate will therefore be subject_to the applicable private_foundation provisions during that period and for example a sale of the house by the estate to any disqualified_person as defined in sec_4946 will be an act of self-dealing under sec_4941 sec_53_4947-1 of the regulations provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor under the terms of the governing instrument of which the trustee is required to hold some or all of its net assets in trust after becoming irrevocable for both charitable and noncharitable beneficiaries is not considered a split-interest trust under sec_4947 of the code for a reasonable period of settlement after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53 d -1 b of the regulations are not met after that period the trust is considered a split-interest trust under sec_4947 of the code for such purpose the term reasonable period of settlement’ means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries sec_53_4947-1 of the regulations provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor or a_trust created by will from which the trustee is required to distribute all of the net assets in trust or free of trust to both charitable and noncharitable beneficiaries is not considered a split-interest trust under sec_4947 of the code for a reasonabie period of settlement within the meaning of sec_53_4947-1 ii of the regulations after becoming irrevocable after that period the trust is considered a split-interest trust under sec_4947 of the code or a charitable_trust under sec_4947 if applicable revproc_2000_3 2000_1_irb_103 sec_3 provides that the service will not rule whether the period of administration or settlement of a_trust other than a_trust described in sec_664 is reasonable or unduly prolonged sec_4 provides that the service ordinarily will not rute on matters in which the determination requested is primarily one of fact eg whether an interest in a corporation is to be treated as stock or indebtedness rationale each of the rulings requested is discussed in tun below the charitable_lead_trust described above will be a split-interest trust described in sec_4947 of the code a_trust is not described in sec_4947 of the code unless it has amounts for which a charitable deduction was allowed sec_53_4947-1 of the regulations provides however that a newly created trust is treated as having amounts for which a charitable deduction was allowed from the date of its creation even if a deduction was allowed for such amounts only at a later date by its terms the charitable_lead_trust shall come into existence upon the death of the surviving_spouse however a_trust is ordinarily not considered as created until it has a corpus for instance a charitable_remainder_trust is not considered created before property is first transferred to it the charitable_lead_trust will not receive funding until after the death of the surviving_spouse sec_53_4947-1 of the regulations sets forth additional rules describing the point in time at which a_trust is considered a split-interest trust a_trust is allowed a reasonable period of administration or settlement before becoming subject_to sec_4947 where it is created by will or becomes irrevocable upon the death of the decedent-grantor and is required to distribute ail of its net assets in trust or free of trust to both charitable and non-charitable beneficiaries sec_53_4947-1 of the -10- regulations or it becomes irrevocable upon the death of the decedent-grantor and is required to hold some or all of its net assets in trust after becoming irrevocable for both charitable and non-charitabie beneficiaries sec_53_4947-1 sec_53_4947-1 iii indicates that a reasonable period of settlement is that period reasonably required or if shorter actually required by the fiduciary to perform the ordinary duties of administration necessary for the settlement such as the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries under the circumstances the charitable_lead_trust will not be deemed created before the death of the surviving_spouse under sec_53_4947-1 of the regulations it will not be considered a split-interest trust until a reasonable period of settlement expires except that sec_4941 of the code may apply if the requirements of sec_53 d -1 b of the regulations are not met this settlement period will extend beyond the death of the surviving_spouse for a period reasonably necessary to determine the rights of the remainder beneficiaries of the revocable marital and family trusts and to otherwise settie such trusts the trustee’s determining the estate_tax and obtaining the approval of the probate_court to sell assets to a disqualified_person appear to be reasonable steps toward the settlement of the various trusts however the determination of a reasonable period depends on the facts and circumstances involved in the particular settlement under revproc_2000_3 the service will not rule whether the period of settlement of a_trust other than a charitable_remainder_trust described in sec_664 is reasonable thus we cannot rule that the actual period taken to settle the various trusts will be a reasonable period of settlement if the administration of the revocable marital and family trusts or any of them is unduly prolonged then the trust assets of the unduly prolonged trust or trusts would be attributed to the trust beneficiaries including the charitable_lead_trust even if the beneficiaries have not actually received any distributions also the revocable marital and family trusts will themselves become split-interest_trusts under c iv of the regulations if their administration is prolonged beyond a reasonable period of settlement as discussed above the charitable_lead_trust will not be considered a split-interest trust during the reasonable period of settlement which involves settlement of the revocable marital and family trusts thus if the business holdings at issue are sold by the trustee of the revocable marital and family trusts during the reasonable period of settlement then the five-year period will never commence if excess_business_holdings are transferred to the charitable_lead_trust during the reasonable period of settlement then the five-year period set forth in sec_4943 will commence for the charitable_lead_trust to dispose_of the excess_business_holdings lf excess_business_holdings are held by the revocable marital or family trusts at the expiration of the reasonable period of settlement then there will be several consequences one the five-year period will commence for the revocable marital and family trusts as split-interest_trusts two such trusts will no longer be able to sell property to a disqualified_person with respect to it or with respect to the charitable_lead_trust under the estate-administration exception of sec_53 d -1 b of the regulations three such assets will be deemed constructively held by the charitable_lead_trust under sec_53_4943-8 b of the regulations four under sec_53_4943-6 of the regulations the five-year period would not apply to a transfer of excess_business_holdings by the revocable marital or family_trust to the charitable_lead_trust as such a transfer would be from a private_foundation to a related private_foundation under sec_4946 of the code also it is represented that sec_53_4943-6 of the regulations shall not apply to any excess_business_holdings held by a split-interest trust leg the negotiable notes described above are in form evidences of indebtedness and not equitable interests in the enterprises that are makers of the notes or that secure the notes under sec_53_4943-10 of the regulations whether a note is an equity_interest in substance where the maker is a business_enterprise is primarily a factual issue upon which the service ordinarily will not rule under sec_53_4944-1 of the regulations the charitable lead trust's receipt by gift and holding of the note or notes of disqualified persons is not a jeopardizing investment although the charitable_lead_trust may not be considered a split-interest trust for most purposes at the time of the sale sec_53_4947-1 of the regulations indicates that sec_4941 of the code may apply if the requirements of sec_53_4941_d_-1 of the regulations are not met under sec_53 d -1 b of the regulations the sale by the revocable marital or family trusts of the charitable lead trust's interest or expectancy in property such as the stock of x to disqualified persons will not be an act of self dealing because the conditions set forth in that regulation will be met the trustee of the trusts possesses a power of sale with respect to trust property any sale must be approved by the probate_court with jurisdiction over the selling trust or charitable_lead_trust the sale must occur before the charitable_lead_trust is considered subject_to sec_4947 of the code the selling trust will receive fair_market_value for the property the foundation will receive notes that are at least as liquid as the property it would have otherwise received as the notes will be negotiable ordinarily an act of self-dealing occurs where a private_foundation becomes a creditor on a note owed by a disqualified_person as the holding of the note is considered a loan between the foundation and the disqualified_person however an exception applies under sec_53 d -2 c of the regulations where as here the note is received pursuant to a transaction described in sec_53 d -1 b of the regulations rulings accordingly we rule as follows the charitable_lead_trust established under a’s revocable_trust will not be deemed to become a split interest trust subject_to sec_4947 of the code and the provisions of sec_4941 sec_4943 sec_4944 and sec_4945 until a reasonable_time has elapsed after the death of both a and b sufficient to establish the charitable_lead_trust and settle the various trusts that fund the charitable_lead_trust except that sec_4941 may apply to a sale by any of those various trusts if the requirements of sec_53 d -1 b of the foundations and similar excise_taxes regulations are not met the trustee of a’s revocable_trust and b's revocable_trust will have a period of up to five years beyond the expiration of a reasonable period of settlement of such trusts within which to dispose_of excess_business_holdings the retention of notes of a disqualified_person by the charitable_lead_trust will not constitute a business holding assuming that such notes qualify as debt rather than equity in a business_enterprise for federal tax purposes following the proposed sale of the stock of x or if liquidated its business_assets ie oil_and_gas working interests to a disqualified_person for cash and notes of the disqualified_person assuming such sale is first approved by the probate_court of m county and assuming all procedures regarding the sale are otherwise complied with in accordance with the provisions of sec_53 d -1 b of the 26f a regulations and a favorabie etter ruling has been received from the national_office of the internal_revenue_service the receipt and retention of the notes of the disqualified_person or persons by the trustee of the charitable_lead_trust will not be deemed a jeopardy investment in the hands of the charitable_lead_trust the proposed sale by the revocable marital or family trusts of business holdings to one or more disqualified persons for part cash and part notes will not be deemed a prohibited act of self-dealing and the subsequent retention of the notes by the charitable_lead_trust and the subsequent payment of principal and interest on the notes by disqualified persons will not constitute an act of self-dealing by the trustee of the charitable_lead_trust or the payors of the notes who are disqualified persons provided that i the selling_price is at least equal to the appraised fair_market_value of the excess_business_holdings in the hands of the charitable_lead_trust and such fair_market_value is determined by a qualified_appraiser ii the terms of sale including price and terms of payment are approved by the court with jurisdiction over the trust iii the proposed sale has been approved by the irs national_office as not constituting an act of self-dealing iv the sale is completed before the selling trust becomes subject_to the provisions of sec_4947 of the code v the terms of sale result in the charitable_lead_trust receiving an interest or expectancy at least as liquid as the excess_business_holdings sold except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to v sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of chapter of the code to v's activities v should keep a copy of this ruling in v’s permanent records we are providing the ohio key district_director a copy of this ruling sincerely yours garland a carter manager exempt_organizations technical group
